Exhibit No. 10.3

 

March 6, 2009

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

Citizens Bancshares Corporation

75 Piedmont Avenue, N.E.

Atlanta, Georgia 30303

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement — Standard Terms dated of even date herewith (the “Securities
Purchase Agreement”) by and among United States Department of Treasury
(“Investor”) and Citizens Bancshares Corporation (“Company”).  Investor and
Company desire to set forth herein certain modifications to the Securities
Purchase Agreement and related documents regarding the Company’s obligations to
create, issue and register the Warrant Preferred Stock, Warrant and Warrant
Shares (collectively, and without limitation, the “Warrant Obligations”). 
Capitalized terms used herein but not defined shall have the meaning assigned
them in the Securities Purchase Agreement.

 

Pursuant to Section 113(d)(3) of the Emergency Economic Stabilization Act of
2008, Investor has the discretion to exempt certain financial institutions
receiving funds through the Investor’s Capital Purchase Program (“CPP”) from
Warrant Obligations.  Investor has elected to exercise its discretion in favor
of those financial institutions that are certified as Community Development
Financial Institutions (“CDFIs”), and for whom the Purchase Price of the CPP
investment is $50 million or less.

 

Company has represented to us it maintains its status as a CDFI and will receive
an investment pursuant to the CPP with a Purchase Price of $7,462,000. 
Accordingly, Investor agrees to exempt Company from the Warrant Obligations
under the Securities Purchase Agreement and under any other documents required
to effect Investor’s investment in Company (collectively, and without
limitation, the “Transaction Documents”).  Any and all references in the
Transaction Documents with respect to the Warrant Obligations shall be
inapplicable and of no effect upon Company.

 

This letter agreement constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties with respect to the subject matter hereof.

 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.  This letter agreement shall be governed by and construed in
accordance with the federal law of the United States if and to the extent such
law is applicable, and otherwise in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within such
State.    [Remainder of this page intentionally left blank]

 

UST Sequence Number: 318

 

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

 

 

CITIZENS BANCSHARES
CORPORATION

 

 

 

 

 

By:

/s/ James E. Young

 

 

James E. Young

 

 

President and Chief Executive Officer

 

 

 

 

 

 

UNITED STATES DEPARTMENT OF THE
TREASURY

 

 

 

 

 

By:

 /s/ Neel Kashkari

 

 

Name: Neel Kashkari

 

 

Title: Interim Assistant Secretary for
Financial Stability

 

--------------------------------------------------------------------------------